DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 16, 2021 has been entered.
Response to Amendment
In response to the amendment received June 16, 2021:
Claims 1, 3-14, 25-27 and 29 are pending. Claims 2, 15-24, 28 and 30 have been cancelled as per applicant’s request.
The core of the previous rejection is maintained with slight changes made in light of the amendment. All changes to the rejection are necessitated by the amendment.
	Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 8, 9, 25-27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (US 2016/0211507) in view of Wang et al. (US 2014/0375325) as evidenced by Timmons (US 2011/0250478).
Regarding Claim 1, Sharma et al. an electrode stack (i.e. an assembled linear stack of electrochemical cell members) (Fig. 1(d)) wherein the electrode stacks can have 1 to 25 negative electrode elements (i.e. lithium-ion cell, flat-layer anode members) overlapping with the claimed range of 5 to 60 anode members (Para. [0125-0126]), alternately interspersed in a linear stack (Fig. 1(d), #216,220,224), with the corresponding numbers of positive electrode elements being one less than the negative electrode elements (i.e. one less lithium-ion cell, flat-layer, cathode members) (Para. [0126], lines 1-11 and Fig. 1(d), #218,222) with opposing cathode material layer faces having like face shapes, the face of each anode member being coextensively separated from the face of an adjacent cathode member in the linear stack by a separator layer member (Fig. 1(d), #192, 198, 204, 210) which are formed from porous sheets (Para. [0116]) wherein the negative electrode uses copper foil as current collector (i.e. each anode member comprising a copper foil current collector) (Para. [0113], lines 26-27), coated on both sides with active material (Para. [0126]) wherein the positive electrode uses an aluminum foil current collector (i.e. each cathode member comprising an aluminum foil current collector layer) (Para. [0113], lines 25-26), coated on both sides with active material (Para. [0126]) the linear stack having a three-layer anode member at each end of the linear stack (Fig. 1d, #216, #224), which comprises layers (#188, #226, #190 and #212, #234, #214, respectively) and a nonaqueous electrolyte in contact with the electrodes containing lithium salts (i.e. each cell member being wetted 
Sharma et al. does not teach a reference electrode assembly of the instant claim.    
However, Wang et al. teaches a reference electrode assembly  inserted between intermediate positive or negative electrodes (Fig. 4) (i.e. inserted between an intermediate anode member and an otherwise adjoining intermediate cathode member within the linear stack between the first and second ends) and the reference electrode assembly (Fig. 4) comprising a first porous separator layer, covering the layer of electrode material of one of the intermediate anode or cathode (see annotated Wang Fig. 4 below) a single layer of opposing electrode material, with respect to the anode or cathode member, placed against the opposite face of the first porous separator layer, the single layer being carried on a first porous (i.e. through-hole) containing current collector foil (see annotated Wang Fig. 4 below) a second porous separator layer member with one face placed against the first porous current collector foil, (see annotated Wang Fig. 4 below) a reference electrode (Fig. 2, #270) disposed on current collector (Fig. 2, #280) which may be a metal foil (Para. [0122]) (i.e. a reference electrode carried coextensively on one face of a second through-hole containing current collector foil) the layer of porous reference electrode material being placed against the second porous separator layer (see annotated Wang Fig 4. Below), the reference electrode comprising lithium iron phosphate or lithium titanium oxide (i.e. lithium titanate) (Para. [0120]) and the third porous separator layer with one face placed [indirectly] against the second through-hole containing current collector carrying the 
Annotated Wang Fig. 4

    PNG
    media_image1.png
    653
    1663
    media_image1.png
    Greyscale

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sharma et al. to incorporate the teaching of the reference electrode of Wang et al. as the reference electrode may be disposed very close to the target electrodes which can minimized IR drop while avoiding the shielding effect (Para. [0074]), and can greatly improve accuracy of the cathode and anode potential data, enabling improved battery health monitoring and battery safety (Para. [0075]).
Wang et al. further teaches a reference electrode (Fig. 2, #270) disposed on current collector (Fig. 2, #280) which may be a non-porous metal foil (Para. [0122])  (i.e. a porous reference electrode material carried coextensively on one face of a non-porous current collector foil), multiple reference electrodes (i.e. an auxiliary reference electrode) (Fig. 5 and Claim 25) comprising the reference electrode (Fig. 2, #270) 
With respect to (1): using a combination/duplicate reference electrode would provide an additional terminal for electrical measurement, and such duplication of reference electrode material in the array permits the confirmation of the present quality and activity of a reference material used for evaluation of positive and/or negative electrode material in a lithium ion cell (as evidenced by Timmons et al. – US 2011/0250478, abstract, Para. [0045]).
With respect to (2): The use of the auxiliary reference electrode (i.e. the use of a combination/duplicate reference electrode) has been rendered obvious. Thus, its placement within a known system is a rearrangement of parts (i.e. an addition of a reference electrode that “moves down” the rest of the battery so the layer of porous auxiliary reference electrode material is placed between the third and fourth porous separator, with the fourth separator having a face placed against an intermediate anode or cathode material and the auxiliary reference electrode material is an opposing electrode material with respect to the porous reference electrode material).
Wang et al. further teaches the anode material consists of graphite (Para. [0115]) and the reference electrode material contains carbon materials such as graphite (Para. [0120]) (i.e. the reference electrode material is an anode material).  Thus, it would have been obvious for the auxiliary reference electrode material to consist of an anode material as the auxiliary reference electrode is a duplicate of the reference electrode 2O4 (Para. [0116]) and the reference electrode materials include LiMn2O4 (Para. [0120]) (i.e. the reference electrode material is a cathode material).  Thus, it would have been obvious for the auxiliary reference electrode material to consist of a cathode material as the auxiliary reference electrode is a duplicate of the reference electrode (which has been rendered obvious in the rejection to claim 1, not reiterated herein for brevity's sake).
Regarding Claim 3, Sharma et al. as modified by Wang et al. teaches all of the elements of the current invention in claim 1 as explained above.
Wang et al. further teaches the second current collector (i.e. the first through-hole-containing current collector foil) with an average pore-to-surface ratio of from about 0.1 to about 99.9% (Para. [0023]). See the rejection to claim 1 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Wang et al. cited herein.
Regarding Claim 8, Sharma et al. as modified by Wang et al. teaches all of the elements of the current invention in claim 1 as explained above.
Sharma et al. further teaches the negative electrode uses copper foil as current collector (i.e. each anode member comprising a copper foil current collector) (Para. [0113], lines 26-27), wherein the thickness of each current collector used in the negative electrode is from about 2 microns to about 20 microns (i.e. 2 to 20 micrometers, thus overlapping with the claimed range) (Para. [0113]) and the positive electrode aluminum current collectors are from about 5 to about 30 microns (i.e. 5 to 30 micrometers, thus overlapping with the claimed range) (Para. [0113]). In the case where the claimed prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Regarding Claim 9, Sharma et al. as modified by Wang et al. teaches all of the elements of the current invention in claim 1 as explained above.
Sharma et al. further teaches the prismatic shaped battery (i.e. the anode members, cathode members and the separator layers are in the form of flat layered structures are rectangular in shape) wherein the lengths and widths (i.e. the lengths of the sides) can be independently from about 5 mm to 500 mm (thus overlapping with the claimed range of 10 to 500 mm) (Para. [0115]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I).
Regarding Claim 25, Sharma et al. as modified by Wang et al. teaches all of the elements of the current invention in claim 1 as explained above.
 Wang further teaches a reference electrode material carried coextensively on both faces of the non-porous current collector foil (Fig. 4). Thus, it would have been obvious for the auxiliary reference electrode material to be carried on both faces of the non-porous current collector foil as the auxiliary reference electrode is a duplicate of the reference electrode (which has been rendered obvious in the rejection to claim 1, not reiterated herein for brevity's sake).
Regarding Claim 26, Sharma et al. as modified by Wang et al. teaches all of the elements of the current invention in claim 1 as explained above.

Regarding Claim 27, Sharma et al. as modified by Wang et al. teaches all of the elements of the current invention in claim 13 as explained above.
Wang et al. further teaches the anode material consists of graphite (Para. [0115]) and the reference electrode material contains carbon materials such as graphite (Para. [0120]) (i.e. the reference electrode material is an anode material).  Thus, it would have been obvious for the auxiliary reference electrode material to consist of an anode material as the auxiliary reference electrode is a duplicate of the reference electrode (which has been rendered obvious in the rejection to claim 1, not reiterated herein for brevity's sake).
Regarding Claim 29, Sharma et al. as modified by Wang et al. teaches all of the elements of the current invention in claim 14 as explained above.
Wang et al. teaches the cathode material includes LiMn2O4 (Para. [0116]) and the reference electrode materials include LiMn2O4.
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (US 2016/0211507) in view of Wang et al. (US 2014/0375325) as applied to claim 1 above, and further in view of Henrici et al. (US 2015/0064525).
Regarding Claim 4, Sharma et al. as modified by Wang et al. teaches all of the elements of the current invention in claim 1 as explained above.
Wang et al. teaches the reference electrode comprising lithium iron phosphate or lithium iron phosphate (Para. [0120]), wherein the reference electrode material (Fig. 2, #270) is coated on one side of a current collector (see second current collector foil in annotated Fig. 4 above) wherein the current collector may be made from aluminum (Para. [0122]).
Wang does not teach a thickness of the reference electrode material layer (i.e. the coating of the lithium iron phosphate). 
However, Henrici et al. teaches a lithium ion cell wherein a reference electrode can contain lithium iron phosphate as reference electrode material (Para. [0033]) and can have a dimension of preferably less than 50 micrometers (Para. [0031]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thickness of the current collector foil of Sharma et al. as modified by Wang et al. 
Regarding Claim 5, Sharma et al. as modified by Wang et al. teaches all of the elements of the current invention in claim 1 as explained above.
Wang et al. teaches the reference electrode comprising lithium iron phosphate or lithium titanium oxide (i.e. lithium titanate) (Para. [0120]), wherein the reference electrode material (Fig. 2, #270) is coated on one side of a current collector (see second current collector foil in annotated Fig. 4 above) wherein the current collector may be made from aluminum (Para. [0122]).
Wang does not teach a thickness of the reference electrode material layer (i.e. the coating of the lithium iron phosphate).
However, Henrici et al. teaches a lithium ion cell wherein a reference electrode can contain lithium titanate as reference electrode material (Para. [0033]) and can have a dimension of preferably less than 50 micrometers (Para. [0031]). See the rejection to claim 4 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Henrici et al. cited herein.
Regarding Claim 6, Sharma et al. as modified by Wang et al. teaches all of the elements of the current invention in claim 1 as explained above.
Wang et al. teaches the reference electrode comprising lithium iron phosphate or lithium titanium oxide (i.e. lithium titanate) (Para. [0120]), wherein the current collector (i.e. second through-hole-containing current collector foil) may be made from copper (Para. [0122]).
Wang does not teach a thickness of the reference electrode material layer (i.e. the coating of the lithium iron phosphate)
.
Claim 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (US 2016/0211507) in view of Wang et al. (US 2014/0375325) as evidenced by Timmons (US 2011/0250478) as applied to claim 1 above, and further in view of Mitsuda et al. (US 2009/0148759).
Regarding Claim 7, Sharma et al. as modified by Wang et al. teaches all of the elements of the current invention in claim 1 as explained above.
Wang et al. teaches a reference electrode (Fig. 2, #270) disposed on current collector (see second current collector foil in annotated Fig. 4 above) which may be a porous metal foil (Para. [0122]) (i.e. a reference electrode carried coextensively on one face of a hole-containing current collector foil). 
Wang et al. does not teach a porosity of the current collector utilized in the reference electrode member.
However, Mitsuda et al. teaches a hole opening area of a through-hole containing copper current collector foil (Para. [0033-0034]) wherein the collector contains a through-hole opening area of 5 to 20 % by area (i.e. within the claimed range of the instant claim, of from about 0.01 to about 98 %).
 the current collector of the reference electrode of Sharma et al. as modified by Wang et al. to incorporate the teaching of a though-hole opening area of 5 to 20 % by area , as a porous copper current collector foil with a hole opening area of 5 to 20% by area would balance the ionic conductivity and electrical conductivity, maintaining the strength of the collector foil (Para. [0034]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (US 2016/0211507) in view of Wang et al. (US 2014/0375325) as applied to claim 1 above, and further in view of Miyamoto et al. (US 2016/0056468).
Regarding Claim 10, Sharma et al. as modified by Wang et al. teaches all of the elements of the current invention in claim 1 as explained above.
Sharma et al. as modified by Wang et al. does not teach a thickness of the coating layers.
However, Miyamoto et al. teaches a non-aqueous lithium ion battery of the stacked typed (Para. [0010]) wherein the battery contains positive and negative active material layers formed on a surface of a positive and negative current collector, respectively (Para. [0015]) wherein the thickness of each active material layer is about 2 to 100 micrometers (thus, overlapping with the claimed range of 10 to 150 micrometers).
The combination of the thickness of the coating layers on the anode and cathode members from about 2 to 100 micrometers as taught by Miyamoto et al., with Sharma et al. as modified by Wang et al. would yield the predictable result of functioning active .  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to combine of the thickness of the coating layers on the anode and cathode members from about 2 to 100 micrometers as taught by Miyamoto et al., with Sharma et al. as modified by Wang et al. as the combination would yield the predictable result of functioning active material layers coated on a current collector capable of lithium intercalation.  The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.). Also, In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (US 2016/0211507) in view of Wang et al. (US 2014/0375325) as applied to claim 1 above, and further in view of Minagata et al. (US 2015/0340663).
Regarding Claim 11, Sharma et al. as modified by Wang et al. teaches all of the elements of the current invention in claim 1 as explained above.
Sharma et al. as modified by Wang et al. does not teach the peripheral dimensions of the anode members are larger than the peripheral dimensions of the cathode members, or the peripheral dimensions of the separators (i.e. the first porous separator layer, the second porous separator layer, the third porous separator layer and 
However, Minagata et al. teaches the lengths of the two adjacent sides of the negative electrode (Fig. 2, #22) are set to greater than the lengths of the positive electrode (Fig. 2, #21) (i.e. peripheral dimensions of the anode members larger than the peripheral dimensions of the cathode members) and the lengths of the two adjacent sides of the separator (Fig 2, #23) are set to be greater than the lengths of two adjacent sides of the negative electrode (i.e. the peripheral dimensions of the separators are larger than the peripheral dimensions of the anode members) (Para. [0068]).
The combination of the anode, cathode and separator dimensions as taught by Minagata et al., with Sharma et al. as modified by Wang et al. would yield the predictable result of a functioning linear stack of electrochemical cells.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to combine the anode, cathode and separator dimensions as taught by Minagata et al., with Sharma et al. as modified by Wang et al., as the combination would yield the predictable result of functioning linear stack of electrochemical cells. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Claim 12 rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (US 2016/0211507) in view of Wang et al. (US 2014/0375325) as applied to claim 1 above, and further in view of Takezawa et al. (US 2012/0176097).
Regarding Claim 12, Sharma et al. as modified by Wang et al. teaches all of the elements of the current invention in claim 1 as explained above.
Sharma et al. further teaches wherein each of the anode members contains an anode electrical conductor tab (Fig. 1D, #179, #182, #186) wherein tabs would be electrically connected to an electrical contact accessible outside the container (i.e. tabs are joined as a common terminal member) on its copper or aluminum foil (Para. [0113], lines 5-7) and each cathode member contains a cathode electrical conductor tab (Fig. 1D, #180, #182) wherein tabs would be electrically connected to an electrical contact (i.e. tabs are joined as a common terminal member) (Para. [0125]). 
Sharma et al. as modified by Wang does not teach the reference electrode has a single conductor tab.
However, Takezawa et al. teaches a linear stacked-typed lithium secondary battery wherein the reference electrode has a single reference electrode tab (Fig. 3a, #96), wherein the battery also includes a negative electrode tab (Fig. 3a, #94) and a positive electrode tab (Fig. 3a, #92) (i.e. the assembled unit presents three accessible members for electrical connection which extend from the container of the assembled unit) (Para. [0076]).
The combination of the three accessible electrode tabs as taught by Takezawa et al., with Sharma et al. as modified by Wang et al. would yield the predictable result of providing connection members (i.e. tabs) for the anode, cathode and reference electrodes in a linear stack of lithium ion electrochemical cells . Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to combine the three accessible electrode tabs as taught by Takezawa et al., with Sharma et al. as modified by Wang et al., as the combination would yield the predictable result of providing connection members (i.e. tabs) for the anode, cathode and reference electrodes in a linear stack of lithium ion electrochemical cells.  The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Claims 13 and 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (US 2016/0211507) in view of Wang et al. (US 2014/0375325) as applied to claim 1 above, and further in view of Timmons et al. (US 2011/0250478).
Regarding Claim 13, Sharma et al. as modified by Wang et al. teaches all of the elements of the current invention in claim 1 as explained above.
Wang et al. further teaches wherein the reference electrode material is composed of lithium iron phosphate (thus, the formula of LiFePO) (Para. [0120]). Wang et al. does not teach an electrode material wherein the x of the formula in instant claim 11 is greater than zero or less than one.
However, Timmons et al. teaches a suitable reference electrode material of Li0.5FePO4. (Para. [0010]) (x = 0.5).
The substitution of Li0.5FePO4 as reference electrode material as taught by Timmons et al., for the reference electrode material of Sharma et al. as modified by Wang et al. would achieve the predictable result of suitable reference electrode material in a lithium ion electrochemical cell stack.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to substitute Li0.5FePO4 as reference electrode material as taught by Timmons et al., for the 
Regarding Claim 14, Sharma et al. as modified by Wang et al. teaches all of the elements of the current invention in claim 1 as explained above.
Wang et al. further teaches wherein the reference electrode material is composed of lithium titanium oxide (thus, the formula of Li4Ti5O12) (Para. [0120]). Wang et al. does not teach an electrode material wherein the x of the formula in instant claim 12 is greater than zero or less than three.
However, Timmons et al. teaches a suitable reference electrode material of Li5.5 Ti5O12. (Para. [0010]) (x = 0.5).
	The substitution of Li5.5Ti5O12 as reference electrode material as taught by Timmons et al., for the reference electrode material of Sharma et al. as modified by Wang et al. would achieve the predictable result of suitable reference electrode material in a lithium ion electrochemical cell stack.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to substitute Li5.5Ti5O12 as reference electrode material as taught by Timmons et al., for the reference electrode material of Sharma et al. as modified by Wang et al., as the substitution would achieve the predictable result of suitable reference electrode material in a lithium ion electrochemical cell stack.  The simple substitution of one known element for another is .
Response to Arguments
Applicant's arguments filed June 16, 2021 have been fully considered but they are not persuasive.
Applicant argues Sharma, Wang and Timmons do not teach or suggest the auxiliary reference electrode material is one of a cathode material or anode material as claimed in claim 1, and the auxiliary reference electrode material is an opposing electrode material with respect to the porous reference electrode material.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Furthermore, the reference electrode material in Wang contains carbon materials such as graphite (Para. [0120]) (i.e. the reference electrode material is an anode material) and the cathode material includes LiMn2O4 (Para. [0116]) and the reference electrode materials include LiMn2O4 (Para. [0120]) (i.e. the reference electrode material is a cathode material).  Thus, it would have been obvious for the auxiliary reference electrode material to consist of a cathode material or anode material as claimed as the auxiliary reference electrode is a duplicate of the reference electrode (which has been rendered obvious in the rejection to claim 1 above, not reiterated herein for brevity's sake). Additionally, the placement of the auxiliary reference electrode within a known 
Applicant argues that the dependent claims are distinct from the prior art of record for the same reason as the independent claim.
	Examiner respectfully disagrees.  The rejection with respect to the independent claim has been maintained, and thus the rejections to the dependent claims are maintained as well.
With respect to the arguments regarding the 103 rejections, Applicant argues that the prior art used to render obvious the rejected claims 7, and 10-12 do not cure the deficiencies of the rejection applied to the independent claim 1. Applicant does not argue how the combination is not proper. Therefore, the Examiner maintains the obviousness rejections and upholds the rejection to the independent claim, as above.
Examiner respectfully disagrees. All limitations of the dependent claims have been addressed (see rejection above). Applicant does not point out any specific deficiencies regarding limitations of the dependent claims. Thus, the argument is not persuasive, and the rejection of record is maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292. The examiner can normally be reached Monday-Thursday 7:30a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C./Examiner, Art Unit 1729                                                                                                                                                                                                        
/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729